Citation Nr: 1045775	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Whether any injuries, and the residuals thereof, that were 
incurred as a result of a September 1980 bicycle accident were 
due to the Veteran's own willful misconduct. 

2.  Entitlement to service connection for residuals of a head 
laceration. 

3.  Entitlement to service connection for a right shoulder 
disorder. 

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a disorder of the right 
wrist (to include carpal tunnel), hand, and elbow.  

7.  Entitlement to service connection for bilateral pes planus.  

8.  Entitlement to service connection for a left shoulder 
disorder.

9.  Entitlement to service connection for left wrist carpal 
tunnel syndrome.

10.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1974 to December 
1980, and January 1991 to September 1991, with additional Reserve 
service from December 1980 through December 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 administrative determination and a May 
2008 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York, that determined a 
September 1980 bicycle accident was due to the Veteran's willful 
misconduct and denied service connection for the left and right 
shoulders, the back, the right wrist, hand, and elbow, bilateral 
carpal tunnel, bilateral knees, and bilateral pes planus.  

The Veteran testified at a Board hearing at the VA Central Office 
in Washington, DC, before the undersigned Acting Veterans Law 
Judge.  A copy of the transcript of that hearing has been 
associated with the record on appeal.

The Veteran alleges that his multiple disabilities stem from a 
September 1980 bicycle accident, during which he was reportedly 
knocked unconscious, although he is unsure of the details of the 
event.  In May 2008, the RO determined in an Administrative 
Decision that the September 1980 bicycle accident was the result 
of the Veteran's willful misconduct.  VA regulations and case law 
indicate that when willful misconduct is found, service 
connection, by law, may not be granted.  See Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994).   

In this instance, although the matter of willful misconduct was 
not noted as a separate issue on the statement of the case, the 
legal criteria was set forth in the statement of the case, and a 
substantive adjudication of the willful misconduct was included 
in the statement of the case, the Board finds that willful 
misconduct in service in September 1980 is a threshold issue 
which must directly be addressed by the Board before adjudicating 
the other service connection issues in this appeal.  Hence, the 
issue of whether the Veteran's in-service bicycle accident with 
bodily injuries was willful misconduct is listed as an issue in 
this appeal. 
 
The issues of service connection for a left shoulder disability, 
left wrist carpal tunnel, and left knee disability are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran knowingly became intoxicated before injuring 
himself during a September 4, 1980 bicycle accident.

2.  In the drinking of a beverage to enjoy its intoxicating 
effects, the Veteran's intoxication resulted in disability.  

3.  A head laceration was manifested during service due to the 
Veteran's willful misconduct regarding the September 4, 1980 
bicycle accident. 

4.  A right shoulder disability was manifested during service due 
to the Veteran's willful misconduct regarding the September 4, 
1980 bicycle accident.

5.  A back disability was manifested during service due to the 
Veteran's willful misconduct regarding the September 4, 1980 
bicycle accident.

6.  A right knee disability was manifested during service due to 
the Veteran's willful misconduct regarding the September 4, 1980 
bicycle accident.

7.  A right wrist, hand, or elbow disability was not manifested 
during active service and is not otherwise related to service.  

8.  Bilateral pes planus pre-existed service. 

9.  The Veteran's bilateral pes planus did not permanently worsen 
during his active service.


CONCLUSIONS OF LAW

1.  The September 4, 1980, bicycle accident was the result of the 
Veteran's own willful misconduct.  38 U.S.C.A. § 105 (West 2002); 
38 C.F.R. § 3.1, 3.301 (2009). 

2.  Due to willful misconduct, the criteria for service 
connection for a head laceration are not met.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.159, 3.301, 3.303 (2010).

3.  Due to willful misconduct, the criteria for service 
connection for a right shoulder disorder are not met.  
38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2010).

4.  Due to willful misconduct, the criteria for service 
connection for a back disorder are not met.  38 U.S.C.A. §§ 105, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.159, 3.301, 3.303 (2010).

5.  Due to willful misconduct, the criteria for service 
connection for a right knee disorder are not met.  38 U.S.C.A. 
§§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.159, 3.301, 3.303 (2010).

6.  A right wrist, hand, or elbow disability was not incurred in 
or aggravated by active service and is not otherwise causally or 
etiologically related to service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2010).   

7.  Bilateral pes planus was not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant, and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that through 
VCAA letters dated May 2007, July 2007, and June 2008 the Veteran 
was provided with such notice.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   In 
the present appeal, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate the 
claim.  Further, the June 2008 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the Acting Veterans Law Judge (AVLJ) noted 
the elements of the claim that were in controversy, specifically 
whether the bicycle accident during service was due to willful 
misconduct of the Veteran.  The representative and the AVLJ asked 
questions to ascertain whether the Veteran's injuries were 
related to alcohol use.  No pertinent evidence that might have 
been overlooked and that might substantiate the claim was 
identified by the Veteran or the representative.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the elements necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the standards 
required to show willful misconduct.  He also discussed within 
the context of the bicycle accident, why he believes the 
additional eight disabilities are directly related to that 
accident.  The Veteran's representative and the AVLJ asked 
questions to draw out the Veteran's contentions regarding the in-
service injury.  Therefore, the Board finds that, consistent with 
Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2). 

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, private treatment records, and lay evidence.  The Board 
finds that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

In this decision, the Board has found as a fact that there was no 
in-service injury or disease, including no chronic in-service 
symptoms of a right wrist, hand, or elbow disability or bilateral 
pes planus and that there is was no in-service injury or disease 
including no chronic in-service symptoms of a head laceration, 
right shoulder disability, back disability, or right knee 
disability other than the bicycle accident caused by the 
Veteran's willful misconduct, as seen below.  Because there is no 
in-service injury or disease to which competent medical opinion 
could relate a current disability, there is no reasonable 
possibility that a VA examination or opinion could aid in 
substantiating the current claim for service connection for a 
right wrist, hand, or elbow disability or bilateral pes planus.  
See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required 
to provide assistance to a claimant . . . if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to 
discontinue assistance where there is "no reasonable possibility 
that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 
Vet. App. 370, 374-75 (2002); however, in the absence of evidence 
of an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of the 
Veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder, would suggest 
reliance on an inaccurate history of occurrence of an in-service 
injury or disease, and could only result in a speculative opinion 
or purported opinion of no probative value.  In other words, any 
medical opinion which purported to provide a nexus between the 
Veteran's claimed disability and his military service would 
necessarily be based on an inaccurate history regarding what 
occurred in service, so would be of no probative value.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative value.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to verify 
the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 
461 (1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of 
evidence of both in-service injury or event and a current 
diagnosis.  Referral of these issues for an examination or to 
obtain a medical opinion would be a useless act.  The duty to 
assist by providing a VA examination or opinion is not invoked 
regarding these issues because there is no reasonable possibility 
that such assistance would aid in substantiating the claims.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

The Board remands the Veteran's claims of service connection for 
left shoulder disability, left wrist carpal tunnel, and left knee 
disability for an examination as the service treatment records 
contain complaints, treatment, or diagnoses that the current 
disabilities may be related to.  For all the foregoing reasons, 
the Board concludes that VA's duties to notify and assist have 
been fulfilled with respect to the issues on appeal.

Willful Misconduct

In seeking VA disability compensation, a service member generally 
seeks to establish that a current disability results from a 
disease or injury that was incurred in or was aggravated by 
service.  However, only when a disability or cause of death was 
incurred or aggravated in the line of duty, and not the result of 
the service member's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of alcohol 
or drugs, can service connection be established.  38 U.S.C.A. §§ 
105(a), 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.301(a).  
 
Willful misconduct means an act involving conscious wrongdoing or 
known prohibited action. It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere 
technical violations of police regulations or ordinances will not 
per se constitute willful misconduct, and willful misconduct will 
not be determinative unless it is the proximate (vice 
contributory) cause of injury.  38 C.F.R. § 3.1(n)(3). 
 
The simple drinking of alcoholic beverage is not of itself 
willful misconduct; however, the deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful misconduct.  
If, in the drinking of a beverage to enjoy its intoxicating 
effects, intoxication results proximately and immediately in 
disability or death, the disability or death will be considered 
the result of the person's willful misconduct.   38 C.F.R. § 
3.301(c)(2). 
 
Regulations establish a presumption in favor of a finding of line 
of duty.  38 U.S.C.A. § 105(a).  If it is determined that an 
exception does apply (such as willful misconduct), and the claim 
is denied solely on the basis of such exception, it must be 
established that the denial of the claim was justified by a 
preponderance of the evidence.  Daniel v. Brown, 9 Vet. App. 348, 
351 (1996); Smith v. Derwinski,   2 Vet. App. 241, 244 (1992). 
 
The Veteran submitted a statement describing the incident, 
indicating that he was riding his bicycle from a division picnic 
on base back to his barracks against a strong head wind, rode 
fast with great exertion, and does not know what happened, but 
thinks he passed out from exertion.  The Veteran wrote that he 
remembered waking up at the hospital with a doctor suturing over 
his eye.  He had been found near a crane on the ground with his 
bicycle.  He admitted that he knew alcohol would be served at the 
picnic, which he states is why he rode his bicycle instead of 
driving.  He consumed "some beers" in the course of three to 
four hours while playing sports and eating plenty of food.  He 
alleges that while bicycling against a strong headwind he may 
have overexerted himself and passed out.

Service treatment records show that the Veteran was found near a 
crane lying on the ground.  The record stated that it seems the 
Veteran was riding his bike and ran into the back of the crane.  
The Veteran admitted to the examiner that he had some alcohol to 
drink that afternoon.  The Veteran was transported to the 
hospital.  

The hospital record showed the Veteran was riding his bicycle but 
does not remember the accident.  The report notes the Veteran was 
drinking wine with friends and that he was very anxious, 
confused, and disoriented.  VA attempted to obtain any additional 
records from the hospital in which the Veteran was treated 
immediately after the incident, but the hospital responded that 
they did not maintain records from the 1980s.  
 
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  As previously noted, to deny a claim based on a finding 
of willful misconduct, the standard of proof is that a 
preponderance of the evidence must support a finding of willful 
misconduct. Additionally, the element of knowledge of, or a 
wanton or reckless disregard of, the probable consequences must 
be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503- 
04 (1996). 

For the reasons discussed below, the Board finds that the 
preponderance of the evidence supports a finding of willful 
misconduct.  The Veteran testified that he did not drive his car 
to the picnic because he intended to drink and would be unable to 
drive his car afterwards.  The initial September 1980 report 
notes alcohol involvement.  The September 1980 hospital report 
also indicates that the Veteran was drinking wine before the 
incident.  

The Veteran's testimony is also inconsistent.  The Veteran 
testified that he was an avid bicyclist, riding for over 15 miles 
almost every day.  Yet, the Veteran asserts that he passed out 
from over-exertion on the ride from the picnic area to his 
barracks.  

The Veteran also stated he did not run into the crane, but rather 
was found near it.  The September 1980 treatment record however 
notes that the Veteran ran into the back of a crane while riding 
his bike.  Another September 1980 record, 14 days after the 
accident, notes that the Veteran was riding a bicycle and ran 
into a crane.  The in-service description of the event, which 
reflects the objective assessment by others that the Veteran ran 
into the crane, as evidenced by the fact that he was found 
adjacent to the crane, is more contemporaneous, so is of more 
probative value than the more recent assertions made by the 
Veteran many years after service separation, especially as the 
Veteran himself admits that he does not know how the injury 
occurred because he was rendered unconscious.  See Harvey v. 
Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision 
giving higher probative value to a contemporaneous letter the 
veteran wrote during treatment than to his subsequent assertion 
years later).  

The Veteran's memory of the event, which was already limited due 
to several hours of alcohol intake and the nature of the accident 
that rendered him unconscious, seems to have worsened over time.  
In May 1996, the Veteran reported the accident occurred in 1979.  
In December 2000, the Veteran reported that the accident occurred 
in 1978.  The Board specifically notes that the contemporaneous 
medical evidence from the day of the accident shows alcohol use, 
but at no time suggests overexertion.  The Veteran testified that 
he had been drinking beer on the afternoon prior to the accident, 
whereas the contemporaneous treatment records reflect the Veteran 
reported drinking wine.  Therefore, the Board finds the Veteran's 
theory that he passed out from exhaustion to be less credible 
than the evidence showing alcohol use and, having been found 
beside the crane, having hit the crane while riding his bicycle 
while intoxicated.  

Therefore, the Board does find that a preponderance of the 
evidence shows that the Veteran intended to drink a beverage to 
enjoy its intoxicating effects and that his intoxication resulted 
proximately and immediately in disability.  Hence, service 
connection for any residual disability etiologically related to 
the September 1980 bicycle accident is precluded.  38 C.F.R. § 
3.301(c).

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  With chronic disease as such 
in service, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  If a condition 
noted during service is not shown to be chronic, then generally, 
a showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

However, only when a disability or cause of death was incurred or 
aggravated in the line of duty, and not the result of the service 
member's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol or 
drugs, can service connection be established. 38 C.F.R. 
§ 3.301(a); see also 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.1(m).

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that in the absence of proof of a present 
disability, there can be no valid claim for service connection; 
an appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease or injury while on 
active service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Residuals of a Head Laceration, Back, Right Shoulder, and Right 
Knee Disorders

The Veteran contends that he is entitled to service connection 
for a head laceration, back disability, right shoulder 
disability, and right knee disabilities sustained during the 
September 1980 bicycle accident.  The treatment records relating 
to the accident do show a laceration over the right eye and a 
laceration on the back of his head.  They also show complaints of 
pain in the right shoulder and right knee with possible 
dislocation of the right shoulder.  However, as noted in the 
analysis above, the September 4, 1980 bicycle accident was due to 
the Veteran's willful misconduct.  The Veteran partook of 
alcoholic beverages prior to riding his bicycle into a crane.  As 
the accident was the result of willful misconduct, service 
connection is precluded as a matter of law for residuals of a 
head laceration, back disability, right shoulder disability, and 
right knee disability.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. 
§ 3.1. 

Right Wrist (to include carpal tunnel), Hand, and Elbow Disorders

Although the Veteran claims the remainder of the disabilities are 
also related to the September 1980 bicycle accident, the Board 
notes that no evidence of record shows that these disabilities 
resulted from the in-service bicycle accident or any other in-
service event.  Therefore, the Board will analyze them 
individually to determine if they are otherwise causally related 
to the Veteran's service.  

Service treatment records are silent regarding any complaints, 
treatment, or diagnosis regarding the right wrist, hand, or 
elbow.  The first evidence of a right wrist disability is dated 
November 1982, two years after the Veteran's separation from his 
first period of active service.  The Veteran noted that his right 
wrist would not rotate properly.  The Veteran again complained of 
right wrist difficulty in July 1984.  The record is entirely 
silent regarding specific disabilities of the right hand or 
elbow.  

The Veteran contends that this disability is related to the 
September 1980 bicycle accident.  However, as that accident is 
due to the Veteran's willful misconduct, service connection is 
precluded for any injuries or residuals.  The veteran has not 
asserted and the record does not indicate any other in-service 
injury or disease that resulted in a right wrist, hand, or elbow 
disability.  In any event, the records relating to the September 
1980 accident do not show any right wrist, hand, or elbow 
disability as a result of the accident.  Therefore, even if the 
accident was not willful misconduct, service connection would not 
be warranted for a current right wrist, hand, or elbow disorder.    

Again, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).   Without an injury or event during 
service, the Veteran is not entitled to service connection for a 
current disability.  

Bilateral Pes Planus

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto. Only such conditions as are recorded in examination 
reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

Generally, a preexisting injury or disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. 
§ 3.306.

Service treatment records reflect that "pes planus" was noted at 
service entrance examination.  On the May 1974 report of medical 
examination, the examiner marked the Veteran's feet as abnormal, 
noting pes planus - not considered disabling.  Because the pes 
planus was noted at service entrance, the presumption of sound 
condition at service entrance did not attach.  38 U.S.C.A. § 
1111; 
38 C.F.R. § 3.304(b).  

Consequently, the issue to be addressed is whether the Veteran's 
preexisting pes planus was aggravated by active duty service.  As 
the Veteran's pes planus pre-existed service, service connection 
may only be granted for aggravation of the pes planus during 
active service.  In this case, the evidence does not show a 
worsening of the pre-existing pes planus.  Indeed, although the 
Veteran complained of foot pain once, the examiner found no 
notable deformity and diagnosed only a soft tissue injury.  

The Veteran's feet were marked as clinically normal upon 
separation from active service in December 1980, and no 
complaints follow in subsequent medical examinations and 
histories.  In fact, the Veteran responded negatively when asked 
if he currently had or ever had foot trouble in his report of 
medical histories through December 2000.  The examiners over the 
same period also marked the Veteran's feet as clinically normal.  
The remainder of the post-service treatment records are silent 
regarding the Veteran's feet, indicating no current complaints or 
diagnosed disabilities.  

Additionally, there is no evidence of injury to the feet in 
service that would suggest permanent worsening of preexisting pes 
planus.  Even temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but one 
that still exists currently is 


required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon 
v. Brown, 8 Vet. App. 529, 538 (1996).  Based on the lack of 
permanent worsening during service, the Board finds that service 
connection is not warranted for bilateral pes planus.  


ORDER

Any injuries, and the residuals thereof, that were incurred as a 
result of the September 1980 bicycle accident were due to the 
Veteran's own willful misconduct.

Service connection for a head laceration is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a right wrist, hand, or elbow disorder is 
denied.

Service connection for bilateral pes planus is denied.


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a claim.  
In disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  
38 U.S.C.A.  § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
Court in McLendon observed that the third prong, which requires 
that the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the established 
event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Service Connection for Left Shoulder Disorder

The Board finds that further development is necessary regarding 
the claim for service connection for left shoulder disorder 
before a decision on the merits may be made.  On March 14, 2000 
the Veteran injured his left shoulder while doing pushups.  He 
heard a pop and felt extreme pain.  The Veteran was diagnosed 
with left shoulder strain and given light duty for six weeks.  
Post-service records also show complaints of left shoulder 
complaints requiring rotator cuff repair. 

The Veteran's abstract of service and medical history shows 
active training from February 26, 2000 without an end date.  It 
is feasible that the Veteran was still on active duty training on 
March 14, 2000.  Therefore, the RO/AMC should attempt to verify 
the Veteran's status on March 14, 2000 and determine whether he 
was on active duty, active duty for training, or inactive duty 
for training on that date.  If the Veteran was found to be 
serving on that date, a VA examination is necessary to determine 
whether any current left shoulder disability is causally or 
etiologically related to the March 2000 injury.  

Service Connection for Left Wrist Disorder

The Board also finds that further development is necessary 
regarding the claim for service connection for left wrist carpal 
tunnel syndrome.  Service treatment records show multiple 
complaints concerning the Veteran's wrist and thumb.  While on 
active duty in January 1993, the Veteran injured his left thumb 
and hand, hyperextending his left thumb.  He was given a 
Bennett's type cast for two weeks followed by physical therapy.  
While on active duty for training in December 1993, the Veteran 
complained of pain and swelling in his wrist.  He was diagnosed 
with a ganglion cyst and tendonitis, later tenosynovitis.  

Due to the Veteran's current diagnosis of left wrist carpal 
tunnel syndrome and his multiple wrist complaints during service, 
the Board finds that a VA examination is necessary to determine 
whether the current disability is causally related to the in-
service complaints.  

Service Connection for Left Knee Disorder

The Board further finds that further development is necessary 
regarding the claim for service connection for left knee 
disorder.  Service treatment records show complaints of left knee 
pain in April 1980.  The Veteran was diagnosed with tendonitis.  
The Board finds that a VA examination is necessary to determine 
whether the Veteran's current knee disability is causally or 
etiologically related to the in-service diagnosis of tendonitis.

Accordingly, the issues of service connection for left shoulder 
disorder, left wrist disorder including carpal tunnel syndrome, 
and left knee disorder are REMANDED for the following action:

1.  The RO/AMC should attempt to verify the 
Veteran's periods of active duty, active duty 
for training, and inactive duty for training 
in March 2000.  All efforts to verify should 
be documented and associated with the claims 
file.  

2.  The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current left shoulder, left 
wrist, or left knee disability.  The relevant 
documents in the claims file should be made 
available to and reviewed by the examiner in 
connection with the examination.  Any tests 
deemed medically advisable should be 
accomplished.  The examiner should clearly 
note any current disability and respond to 
the following:  

a.)  For any current left shoulder 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's left shoulder 
disability is causally or etiologically 
related to service, including his left 
shoulder complaints during service.  

b.)  For any current left wrist disability, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's left wrist disability is causally 
or etiologically related to service, 
including  the Veteran's complaints of left 
wrist pain during service.  

c.)  For any current left knee disability, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's left knee disability is causally or 
etiologically related to the Veteran's 
service, including the Veteran's complaints 
of left knee pain during service.  

A complete rationale should be given for any 
opinion provided.

3.  After completion of the above and any 
other development the RO/AMC should deem 
necessary, the RO/AMC should review the 
expanded record and determine if the claims 
remaining on appeal may be granted on any 
basis.  The Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case, and 
should be afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


